Citation Nr: 0821149	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for mood disorder 
rated as 10 percent disabling prior to July 26, 2005.

2.  Entitlement to total rating for compensation on the basis 
of individual unemployability (TDIU) prior to July 26, 2005.


REPRESENTATION

Appellant represented by:	Clayton Binion, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 to 
September 1971, from January 1998 to October 1998, from March 
2003 to September 2003, and from May 2004 to September 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In a letter of April 2008 the veteran's attorney withdrew the 
issues of entitlement to service connection for headaches, 
tremors, loss of balance, sleep problems and memory loss, and 
evaluation of a seizure disorder.  Therefore, these issues 
are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA assist in 
obtaining relevant records when such records have been 
identified.  See 38 U.S.C.A. §  5103A.  When the record 
contains sufficient evidence to identify and locate the 
necessary evidence, the VA is required to assist the claimant 
by requesting the evidence directly from the source.  
38 C.F.R. § 3.159(c)(1).  A VA examination report of 
September 2006 notes that the veteran stated he was now being 
treated by his family doctor for his mood disorder.  The 
Board notes that no treatment records from the veteran's 
private physician have been associated with the claim file 
nor have they been requested.  These records must be 
obtained. 

The Board also notes that the issue of TDIU has been raised 
by the veteran's attorney.  However, the issue has not been 
addressed by the RO.  The issue of entitlement to TDIU prior 
to July 26, 2005 must be adjudicated by the RO.

Furthermore, the Board notes that the VCAA requires that VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 
In Friscia, the United States Court specifically stated that 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service- connected disability has on his ability 
to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2007); 
Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the treatment  
records from the veteran's private 
physician who is currently treating him 
for his mood disorder, and associated 
it with the claim file.  

2.  The AOJ should contact the 
veteran's attorney and instruct him to 
submit all outstanding relevant 
evidence which may support the 
veteran's claim.

3.  The AOJ obtain a medical opinion 
addressing the effect of his service-
connected mood disorder on his 
employability prior to July 26, 2005.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran was unable to secure 
or maintain substantially gainful 
employment solely as a result of his 
mood disorder.  The report must include 
a complete rationale for all opinions 
and conclusions expressed.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



